               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF VIRGINIA
                        ROANOKE DIVISION

EMMITT G. ROSCOE,                       )
   Plaintiff,                           )
                                        )      Civil Action No. 7:18cv00132
v.                                      )      MEMORANDUM ORDER
                                        )
LARRY MULLINS,                          )     By: Hon. Pamela Meade Sargent
   Defendant.                           )     United States Magistrate Judge
                                        )


      This matter is before the court on the plaintiff’s Motion For Sanctions,
(Docket Item No. 41) (“Motion”). An evidentiary hearing was held on the Motion
on March 5, 2019. Based on the evidence and arguments presented by the parties,
the Motion is DENIED for the reasons set out below.


                                     I. Facts


      In this 42 U.S.C. § 1983 action, the plaintiff, Emmitt G. Roscoe, a Virginia
Department of Corrections, (“VDOC”), inmate incarcerated in Red Onion State
Prison, (“Red Onion”), claims that Larry Mullins, a disciplinary hearings officer at
Red Onion, violated his due process rights under the Fourteenth Amendment to the
United States Constitution in disciplinary hearings held June 13, 2017. The Motion
seeks the imposition of sanctions against Mullins for failing to preserve a
surveillance video recording taken outside of the A & B Dining Hall on May 26,
2017, the date on which Roscoe was charged with violating Disciplinary Offense
Code 129 for approaching a person in a threatening manner. Roscoe also was
charged with attempting to incite a riot on May 26, 2017.


                                        -1-
      Roscoe testified at the March 5 hearing that he was charged with two
disciplinary offenses at Red Onion on May 26, 2017. Roscoe conceded that, prior
to his disciplinary hearings, he never filed any written request asking that the
surveillance video recordings of the outside of the A & B Dining Hall on the date
and time of his charges be preserved. Instead, he testified that VDOC policy
required that he verbally request the hearings officer to review the video evidence.
In fact, Roscoe said the form used to request documentary evidence for a
disciplinary offense hearing specifically states that it is not to be used to request
video recordings. Roscoe testified that, at his June 13, 2017, disciplinary hearings,
he requested that Hearings Officer Mullins review the video recording of the
outside of the A & B Dining Hall for the date and time of his alleged violation of
Offense Code 129.


      After his disciplinary hearings on June 13, 2017, Roscoe said, he became
worried about the surveillance video being preserved, so he filed a request that it
be preserved by placing the request form in his cell door so the night shift
correctional officers could collect it. When he did not receive a response to this
request, Roscoe said, he filed another request to preserve the video recording with
J. Fannin, the Institutional Investigator, on June 18, 2017. When Fannin did not
respond to this request, he said, he sent a request form to the Warden on June 28,
2017, asking that the video recording be preserved. Roscoe said that the Warden
never responded to this request. Roscoe also stated, on his appeal of his
disciplinary offense conviction, he asked the Warden to review the video evidence.


      Roscoe admitted VDOC Operating Procedure, (“OP”), 030.1 Evidence
Collection And Preservation, into evidence as Plaintiff’s Exhibit No. 1. The
Exhibit was admitted into evidence under seal because it deals with security

                                         -2-
operations at VDOC facilities and is not available for inmate review. OP 030.1
states that it “provides guidance for the proper collection, documentation, control,
preservation, and disposal of all types of evidence” within the VDOC. (Docket
Item No. 58 at 1.) According to OP 030.1, institutional investigators and
intelligence officers can copy and download digitally stored evidence, which
would include video recordings. (Docket Item No. 58 at 4.) OP 030.1 also states
that, if a grievance is received that references a specific video recording, a copy of
the recording “shall be saved.” (Docket Item No. 58 at 4.) It further states that any
digital evidence shall be retained for at least five years after the date of the
incident. (Docket Item No. 58 at 4.) It also states that, if a lawsuit is filed or an
investigation is in progress, digital evidence “shall be retained until the
investigation or lawsuit is completed.” (Docket Item No. 58 at 4.)


      Roscoe further testified that VDOC OP 861.1 Offender Discipline, which
was submitted as an exhibit to Mullins’s Affidavit in support of his motion for
summary judgment, refers to how an inmate can request video camera footage as
evidence. A review of OP 861.1, shows that it states “[i]f the offender requests the
review of video/audio recording …, the need to review such recordings … is
determined by the Hearings Officer.” (Docket Item No. 25-1 at 84.)


      Red Onion Warden, Jeff Kiser, also testified at the evidentiary hearing.
Kiser said that he was aware of the disciplinary charges against Roscoe, and he
considered Roscoe’s appeal of his convictions. Kiser stating that inciting a riot in
prison was very serious, and, if an offender did incite a riot, he should be placed in
restrictive housing. Kiser said that, while he upheld Roscoe’s convictions and
penalties, he did not uphold a recommendation that he be designated to segregation


                                         -3-
housing on a long-term basis because he wanted to encourage Roscoe to change his
behavior.


      Kiser said that he did not recall ever telling Roscoe that the disciplinary
charges against him were “bogus.” He said that he did review the video recording
taken by the surveillance cameras located inside the Dining Hall on May 26, 2017,
but did not review any video recording taken by cameras located outside of the
Dining Hall. Kiser said, that, based on his knowledge, Roscoe did not request that
the video recording from outside of the Dining Hall be preserved. Kiser said he did
not recall that he ever received any request form requesting the video recording
from outside of the Dining Hall be preserved. He testified that he did not instruct
anyone to preserve or not to preserve the video recording from cameras located
outside of the Dining Hall.


      Kiser testified that only wardens and intelligence officers had access to
surveillance video recordings. He said that, if a hearings officer wished to review a
surveillance video recording, the hearings officer would have to go to an
intelligence officer, who would retrieve the video so the hearings officer could
view it. Kiser said that Defendant Mullins was not an investigator at Red Onion.
Instead, he said, Lt. Fannin was the Investigator at Red Onion at the time that
Roscoe was charged with these disciplinary offenses.


      Kiser said that he knew he reviewed the video recording from the
surveillance cameras located inside the Dining Hall when considering Roscoe’s
appeals. He said he could have reviewed the video recording earlier, but he did not
recall if he did. Kiser said that Fannin is the person who downloaded and preserved
the video recording from the cameras inside the Dining Hall. Kiser said that he

                                         -4-
believed that Fannin downloaded and preserved the video recording from inside
the Dining Hall on his own initiative, but he admitted that it was possible that he
had instructed Fannin to do so.


      Lt. Joe Fannin, the Institutional Investigator at Red Onion, also testified at
the evidentiary hearing. Fannin stated that he was instructed to preserve the video
recording from inside the Dining Hall due to the serious nature of the incident. He
said that he did not recall who instructed him to preserve this video recording.
Fannin admitted that he could have downloaded and preserved the video recording
of the inside of the Dining Hall on his own initiative, but his recollection was that
someone orally had asked him to do so. Fannin said that, if an offender sent a
request to preserve a video recording or if a staff member made a request to
preserve a video recording, he would preserve it. Fannin said that he never
received any request from Roscoe to preserve any video footage related to his
disciplinary charges. He said that, to his knowledge, Mullins, Kiser and Officers
Childress1 and Gardner also did not receive any request to preserve the video
recording of the outside of the Dining Hall.


      Fannin said he was not sure whether Defendant Mullins had access to view
the Rapid Eye surveillance video recordings. He said that he thought Mullins could
view the video recordings, but did not know if Mullins could download any of the
system’s video recordings. Fannin said that he did not recall Mullins ever asking to
view any video recordings related to Roscoe’s disciplinary charges. Fannin said
that he had received requests from Roscoe to preserve other unrelated video
recordings on other occasions, but he did not receive any request from Roscoe to
preserve any video recordings with regard to this incident. Fannin also said that he
      1
          Officer Childress is referred to as both Officer Childress and Officer Pain.

                                                 -5-
did not receive any request to preserve the video recording from the outside of the
Dining Hall from Warden Kiser, Childress, Gardner or Mullins.


      Fannin testified that he never reviewed the video recording of the outside of
the Dining Hall regarding this incident. He further said that the Rapid Eye
surveillance system cameras routinely recorded over earlier recordings
approximately every 90 days. Fannin said that he did not know if offenders knew
that video recordings were recorded over every 90 days on the Rapid Eye system.
He said that no offender other than Roscoe has told him that the offender has sent
him a request to preserve a video recording that he has not received. Fannin said
that he does not see every disciplinary offense charge written, and he did not
review video recordings regarding disciplinary offense charges unless requested to
do so. He said that, if an offender asks for video recordings to be preserved, he
would preserve the recordings to the extent they were still available.


      Unit Manager Larry Collins also testified at the evidentiary hearing. Collins
said that, in May 2017, he was the Unit Manager of the A Building at Red Onion.
He said that Roscoe was housed in the A-4 Pod in May 2017. Collins said that he
knew Roscoe was charged with inciting a riot and approaching another in a
threatening manner on May 26, 2017, but he was not present at the time of the
incident. He said that he read the staff reports of the incident. He also said that he
did not request that anyone preserve any video recordings regarding the charges
against Roscoe. Collins said that he did review the video recording of the inside of
the Dining Hall when the decision was made to not assign Roscoe to long-term
segregation housing. He said that he never reviewed any video recording of the
outside of the Dining Hall. Collins said that he had access to view video recordings
on the Rapid Eye system, but he did not know if he had the ability to preserve a

                                         -6-
recording because he had never tried to do so. Collins said that he did not recall
Roscoe ever requesting that he preserve the video recording of the outside of the
Dining Hall at the time of the incident at issue.


      Defendant Mullins also testified at the evidentiary hearing. Mullins stated
that he was the disciplinary hearings officer who heard the two charges filed
against Roscoe on May 26, 2017. Mullins said that he sent Counselor Kegley to
speak with Roscoe to advise him with regard to his request for witnesses or
documentary evidence. Mullins said that he asked the intelligence officers to
identify the people who were present at the time of the incident. He said that he
believed that an intelligence officer did review the video, but he did not remember
who did this. He said, at that time, there were four intelligence officers at Red
Onion, Fannin, Bentley, Murphy and Wright. He said that he remembers speaking
to Bentley, but he did not know if Bentley ever viewed the video recording.
Mullins stated that he never viewed the video recording of the inside of the Dining
Hall. He said someone gave Roscoe the names of those present at the time of the
incident, but he did not recall who gave Roscoe the names.


      Mullins said that Roscoe requested inmate witnesses on both charges, and
statements were taken and considered from these inmate witnesses. Mullins agreed
that Roscoe asked him to review the video recordings, but he said that he did not
because he had officers who were present and who testified to what occurred.
Mullins said that he did not have access to the Rapid Eye video recordings unless
he went to the Intelligence Office and viewed the recordings. He said that, at one
point, he did have access to the Rapid Eye system, but he did not at the time of
these charges. Mullins said that he was never told that he ever had the ability to
preserve or download and save video recordings.

                                          -7-
      Mullins said that he gave the dates, times and locations of the two charges
against Roscoe to the Intelligence Office with a request that the intelligence
officers review the video recordings to determine who was present. He said that
OP 861.1 only required him to preserve the evidence that he received and reviewed
on a disciplinary charge. Mullins stated that, at his disciplinary hearings, Roscoe
never specifically asked him to review the video recordings of the incident.
Instead, Mullins said, Roscoe referenced what the video recordings would show.
Mullins said that he did not take Roscoe’s references to the video recordings as a
request to review the recordings. Mullins did admit that he knew that Roscoe
maintained that the video recordings contained relevant evidence on his charges.
He further admitted that the video recordings might have contained relevant
evidence. Mullins also said that, at his disciplinary hearing, Roscoe admitted that
he stepped out of line, and, because of this admission, he did not think the video
recording would help Roscoe.


      Mullins conceded that OP 861.1 stated that an offender should not be
convicted on the reporting officer’s statement alone. Mullins stated that Roscoe’s
inmate witness, T. Murray, confirmed Roscoe’s claim that Gardner told Roscoe
and Murray to step out of line. Mullins said Officer Childress also confirmed that
Gardner asked Roscoe to step out of line.


      On redirect, Roscoe presented Mullins with a request form, dated June 14,
2017, asking that the video recordings regarding both charges be preserved.
Mullins said that he did not recall receiving or responding to this form. Mullins
said that, if he had received this form, he would have responded to the form.
Mullins said that he did not know why the video recording of the outside of the
Dining Hall was not preserved.

                                        -8-
   Counselor Leabough from Sussex I State Prison also testified at the evidentiary
hearing. Her testimony was not relevant to the Motion; therefore, it is not outlined
here.


                                      II. Analysis


        Federal Rules of Civil Procedure Rule 37(e) controls when sanctions may be
imposed for a failure to preserve electronically stored information. See Jenkins v.
Woody, 2017 WL 362475, at *12 (E.D. Va. Jan. 21, 2017); In re: Ethicon, Inc.,
2016 WL 5869448, at *2 (S.D. W.Va. Oct. 6, 2016). Rule 37(e) states:


               If electronically stored information that should have been
        preserved in the anticipation or conduct of litigation is lost because a
        party failed to take reasonable steps to preserve it, and it cannot be
        restored or replaced through additional discovery, the court:
               (1) upon finding prejudice to another party from loss of the
        information, may order measures no greater than necessary to cure the
        prejudice; or
               (2) only upon finding that the party acted with the intent to
        deprive another party of the information’s use in the litigation may:
                      (A) presume that the lost information was unfavorable to
               the party;
                      (B) instruct the jury that it may or must presume the
               information was unfavorable to the party; or
                      (C) dismiss the action or enter a default judgment.

FED. R. CIV. P. 37(e). Thus, a number of requirements must be met before the court
may sanction a party over the loss of electronically stored information. First, there
must be a showing that the electronically stored information should have been
preserved in the anticipation or conduct of litigation. Second, there must be a
showing that the party who possessed the information failed to take reasonable


                                          -9-
steps to preserve the information. Third, the information must be lost and cannot be
restored or replaced through additional discovery. If these requirements are met,
and the moving party can show prejudice from the loss of the information, the
court may order measures “no greater than necessary to cure the prejudice.” FED.
R. CIV. P. 37(e)(1); see Muhammad v. Mathena, 2016 WL 8116155, at *8-9 (W.D.
Va. Dec. 12, 2016). The most severe penalties, an unfavorable inference
instruction or default judgment, may be entered only upon a finding that the party
who failed to preserve the information “acted with the intent to deprive another
party of the information’s use in the litigation.” FED. R. CIV. P. 37(e)(2); see
Muhammad, 2016 WL 8116155 at *8.


      Based on the evidence before the court, I find that the facts do not support
the imposition of any penalty against Defendant Mullins for the failure to preserve
this recording. The evidence before the court shows that Mullins knew at the time
of Roscoe’s disciplinary hearings that Roscoe claimed the video recording of the
outside of the A & B Dining Hall contained relevant evidence. The evidence also
shows that Mullins did not request to view or to preserve this video recording. The
evidence shows that the recording of the outside of the A & B Dining Hall on May
26, 2017, has been lost and cannot be restored or replaced. Nonetheless, I find that
Roscoe has not shown that he has been prejudiced by the loss of this recording. If
this recording existed, Roscoe could have used this recording, at best, to establish
that he was instructed to step out of line, a fact that all the witnesses confirmed.
Furthermore, by Memorandum Opinion entered this same date, the undersigned
has ruled that Roscoe’s conviction of the 129 Disciplinary Offense Code violation
did not deprive him of a liberty interest protected by the Due Process Clause of the
Fourteenth Amendment. I also find that Roscoe has not shown that Mullins acted


                                        -10-
with any intent to deprive him of the use of the video evidence in this litigation.
Based on this, the Motion is denied.


      The Clerk’s Office shall provide a copy of this Memorandum Order to all
counsel of record and unrepresented parties.


      ENTERED: September 10, 2019.

                                       /s/   Pamela Meade Sargent
                                       UNITED STATES MAGISTRATE JUDGE




                                        -11-
